Report oe Committee.
February 4th, 1779.
Mr. Schoonmaker, from the committee of privileges and elections, to whom was referred the petition of Jacob Conklin and seven other *9persons, inhabitants of the county of Ulster, presented to this House on the 5th day of November last, reported that, pursuant to an order of this House, the said committee had, during the recess of the Legislature, inquired into the matters 'set forth in the said petition. That upon such inquiry it appeared to the said committee that two. of the persons who voted for Captain Bevier intended to have voted for Adjutant Bevier. That Captain Andries Bevier was present at such inquiry and insisted upon his right to a seat in this House. That, inasmuch as the petitioners pray that if the said Andries Bevier should notwithstanding claim his seat in this House, that' the petition ei’S might have the bfenefit of a scrutiny in behalf of Colonel Thomas Palmer. The committee are, therefore, of opinion that a scrutiny should be granted in the controverted election between the said Andries Bevier and Thomas Palmer, which rteport he read in his place and delivered in at the table where the same was again read; thereupon,
Resolved, That a scrutiny be allowed in the said controverted election, btween Andries Bevier and Thomas Palmer, Esqs., before this House, at the bar of the House, on the second Tuesday in March next, if the House shall then be sitting; but, if the House should be then adjourned, then on the second Tuesday in March.
Ordered, That the petitioners, Jacob Conklin and others, or one of them, or their agent, deliver to the said Andries Bevier, or his agent, on or before the 25th day of February instant, a list of the persons intended to be objected to, who voted for the said Andries Bevier, nientioning in the said list the several heads of objections, and distinguishing the same against the names of the voters excepted to; and that Andries Bevier, Esq., or his agent, deliver a like list to one of the petitioners, or their agent, on or before the said twenty-fifth day of February, instant.
Ordered, That the clerk of this House transmit to the said Andries Bevier, Esq., a copy, and to the said petitioners, or one of them, another copy of the preceding report, resolution and order, by the first convenient conveyances.
Assembly Journal, 1779, page 52.
Akdeies Bevier awarded Seat.
March 9th, 1779.
Andries Bevier, Esq., returned one of the representatives for the county of Ulster, attended pursuant to the order of .this House of *10tbe 4th day of February last, in tbe controverted election between bim and Colonel Ibomas Palmer, and none of tbe petitioners on behalf of the said Tilomas Palmer appearing, and the said Andries Bevier having produced a certificate from Egbert Dumond, Esq., sheriff of Ulster county, that the said Andries Bevier was one of those returned to him by the several supervisors and assessors, as duly elected a representative,
Ordered, That he be admitted to be sworn and take his seat.
Thereupon, the said Andries Bevier, Esq., having taken and subscribed the oath of allegiance, as by law prescribed, before the Speaker, as a commissioner appointed for the purpose, took his seat. Assembly Journal, 1779, page 97.